Fourth Court of Appeals
                                      San Antonio, Texas
                                          September 25, 2018

                                         No. 04-17-00410-CV

                                           Henry MCCALL,
                                              Appellant

                                                  v.

                                            Homer HILLIS,
                                              Appellee

                   From the 216th Judicial District Court, Gillespie County, Texas
                                      Trial Court No. 14417
                          Honorable N. Keith Williams, Judge Presiding

                    ORDER ON APPELLEE’S MOTION FOR REHEARING

Sitting:          Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice
                  Irene Rios, Justice

           Appellee’s motion for rehearing is DENIED.


                                                        _________________________________
                                                        Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2018.



                                                        ___________________________________
                                                        KEITH E. HOTTLE,
                                                        Clerk of Court